DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) repeats information given in the title (e.g. “A protective animal harness has a collar portion” is nearly verbatim the title of the present invention); 2) uses phrasing and construction reserved for claims (e.g. “configured for”). Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-12, & 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2011/0139091) in view of Martinez (US 2012/0145093).
For Claim 1, Ohashi discloses a protective animal harness (the fifth embodiment, Figs. 10-12 of Ohashi is capable of protecting the animal) comprising: 
a collar portion (62) having a substantially annular shape with a first central opening configured for receiving a neck of an animal [0031]; 
a torso portion (34 & 36) having a substantially annular shape (34 & 36 join together to form a circle, in the same manner as the instant invention) with a second central opening configured for receiving a torso of the animal (as illustrated in Fig. 11 and the accompanying description found in [0033]); 
a connecting strap (the remainder of element 30 running substantially parallel to the spine of the animal) connecting at least a portion of the collar portion to the torso portion and configured to extend between the front legs of the animal (as illustrated in Fig. 11); and 
a protective apron (12) connected to the collar portion (12 extends radially from 62, Fig. 10), the protective apron having an arcuate shape (where elements 12 & 62 join, 12 is shaped as an arc, [0034]) that extends over a portion of a circumference of the collar portion (as assembled in Figs. 11 & 12) and around a portion of the neck of the animal when worn around the neck of the animal (when worn, the device of Ohashi extends around at least a portion of the neck of the animal, given that this is an open-ended “comprising” claim, the device of Ohashi may disclose more than, but it has to at least disclose the claims, as clearly illustrated in Figs. 10-12),


Ohashi is silent to wherein the flexible covering extending between a plurality of radially spaced apart flexible reinforcement members, and wherein each of the plurality of flexible reinforcement members is positioned within a pocket formed on the flexible covering.

Martinez, like prior art above, teaches a protective apron (10, Figs. 1, 2, & 5) further comprising a flexible covering (“resilient material,” [0013]) extending between a plurality of radially spaced apart flexible reinforcement members (“straight ribs monolithically radially extending from the curvilinear hub,” [0012], and the internal frame of Martinez, of which the ribs are a portion, is discussed as “polystyrene,” [0014], which is known to be flexible), wherein each of the plurality of reinforcement members is positioned within a pocket formed on the flexible covering (“the plurality of substantially rigid straight ribs 60 held stationary by the plurality of radially sewn seams 20,” [0041]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the protective device of Ohashi to provide the flexible reinforcing ribs within reinforced seams as taught by Martinez, in order to provide a sufficiently strong and resilient device, as is well known in the art, and as discussed throughout the disclosure of Martinez.


For Claim 6, the above-modified reference teaches the protective animal harness of claim 5.
The above-modified reference is silent to wherein the connection mechanism is a hook-and-loop fastener having a first member on the collar portion and a second member on the protective apron.
However, Ohashi discloses the use of Velcro as a suitable fastening system [0025].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above defined connection mechanism of Ohashi with a hook and loop fastener, as further taught by Ohashi, in order to provide a more modular and adjustable device, as is well known in the art.
For Claim 7, the above-modified reference teaches the protective animal harness of claim 1, and Ohashi further discloses wherein the collar portion comprises a first end (the end of 62 comprising 80) and a second end (the end of 62 comprising 82) removably connectable to the first end at a collar joint by a first connection element [0031].
For Claim 8, the above-modified reference teaches the protective animal harness of claim 7, and Ohashi further discloses wherein the first connection element is a clasp, a snap connector, or a hook-and-loop connector (elements 80 & 82 are clearly illustrated as Velcro in the same manner as elements 22 & 24, disclosed in [0020]).

For Claim 10, the above-modified reference teaches the protective animal harness of claim 1, and Ohashi further discloses wherein the torso portion comprises a first end (34) and a second end (36) removably connectable to the first end at a torso joint by a second connection element (38 & 40, [0033]).
For Claim 11, the above-modified reference teaches the protective animal harness of claim 10, and Ohashi further discloses wherein the second connection element is a clasp, a snap connector, or a hook-and-loop connector (elements 38 & 40 are Velcro, disclosed in [0041]).
For Claim 12, the above-modified reference teaches the protective animal harness of claim 1, and Ohashi further discloses wherein the torso portion comprises a second adjustment mechanism on at least one of the first end and the second end for adjusting a circumferential length of the torso portion (please note that at least [0030] of the instant disclosure notes “hook-and-loop fastener” as one of the possible adjustment mechanisms; 38 & 40, [0033]).
For Claim 14, Ohashi discloses a protective animal collar (the device of Ohashi as illustrated in Figs. 10-12 is capable of protecting an animal) comprising: 
a collar portion (62) having a first end (the end of 62 with 80) and a second end (the end of 62 with 82) removably connectable to the first end at a collar joint to define a substantially annular shape with a central opening configured for receiving a neck of an animal [0031]; and 
at least a portion of the neck of the animal, given that this is an open-ended “comprising” claim, the device of Ohashi may disclose more than, but it has to at least disclose the claims, as clearly illustrated in Figs. 10-12),
wherein the protective apron has a flexible covering (as discussed in [0022-23], and as apparent in the capability of the device to fold between the unassembled configuration of Fig. 10 to the assembled configuration in Figs. 11-12).
Ohashi is silent to the flexible covering extending between a plurality of radially spaced apart flexible reinforcement members, and wherein each of the plurality of reinforcement members is positioned within a pocket formed on the flexible covering.
Martinez, like prior art above, teaches a protective apron (10, Figs. 1, 2, & 5) further comprising a flexible covering (“resilient material,” [0013]) extending between a plurality of radially spaced apart flexible reinforcement members (“straight ribs monolithically radially extending from the curvilinear hub,” [0012], the internal frame of Martinez, of which the ribs are a portion, is discussed as “polystyrene,” [0014], which is known to be flexible), wherein each of the plurality of reinforcement members is positioned within a pocket formed on the flexible covering (“the plurality of substantially rigid straight ribs 60 held stationary by the plurality of radially sewn seams 20,” [0041]).


For Claim 15, the above-modified reference teaches the protective animal collar of claim 14, and Ohashi further discloses wherein the protective apron is removably connected to the collar portion by a connection mechanism (“Alternatively, a fastening system for easy attachment and removal is either glued or sewn to the interior of the upper part of the neck supporter 62 and the lower part of the collar body 12,” [0032]).
For Claim 16, the above-modified reference teaches the protective animal collar of claim 15.
The above-modified reference is silent to wherein the connection mechanism is a hook-and-loop fastener having a first member on the collar portion and a second member on the protective apron.
However, Ohashi discloses the use of Velcro as a suitable fastening system [0025].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above defined connection mechanism of the above-modified reference with a hook and loop fastener, as further taught by Ohashi, in order to provide a more modular and adjustable device, as is well known in the art.
For Claim 17, the above-modified reference teaches the protective animal collar of claim 14, and Ohashi further discloses wherein the collar joint comprises an adjustment mechanism for adjusting a size of the central opening (elements 80 & 82 are clearly illustrated as Velcro in the 
For Claim 18, the above-modified reference teaches the protective animal collar of clam 17, and Ohashi further discloses wherein the adjustment mechanism is a hook-and-loop fastener having a first member on the first end of the collar portion (80 on one end of 62) and a second member on the second end of the collar portion (82 on the other end of 62).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Martinez as applied to claim 1 above, and further in view of Lui (US 2018/0116175).
For Claim 13, the above-modified reference teaches the protective animal harness of claim 1.
The above-modified reference is silent to wherein the connection strap comprises a strap adjustment mechanism for adjusting a longitudinal length of the connection strap.
Lui, like prior art above, teaches a harness system for an animal (Figs. 1 & 2) further comprising a connection strap configured to extend between the front legs of the animal (50), the connection strap comprising a strap adjustment mechanism for adjusting a longitudinal length of the connection strap (note the slider on strap 50, Fig. 1 as discussed in [0018-0019]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the connection strap of the above-modified reference with a length adjusting slider as taught by Lui, in order to provide a more versatile harness system which fits a variety of sized animals.
Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Martinez as applied to claim 14 above, and further in view of Markfield (US 8,042,494).
For Claim 19, the above-modified reference teaches the protective animal collar of claim 14.
The above-modified reference is silent to wherein the collar portion is made from a foam material.
Markfield, like prior art above, teaches a protective device for animals (1) further comprising foam between two layers of material (Column 4, lines 61-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to duplicate the fabric panels [0011] of Ohashi in the above-modified reference and provide a foam padding between those layers as taught by Markfield, in order to better protect the animal from impact, as is well known in the art. 
For Claim 20, the above-modified reference teaches the protective animal collar of claim 19, and the above combination further teaches wherein the foam material is enveloped in a fabric material (note the above duplication of the fabric as discussed by Ohashi, [0011]).	

Response to Arguments
Applicant's arguments filed 11 November 2020 have been fully considered but they are not persuasive.
Regarding Applicant argument that the prior art devices to Ohashi and Martinez do not disclose an apron with an arcuate shape that extends over a portion of a circumference of the collar portion and around a portion of the neck of the animal when worn around the neck of the In arguendo, even if the claims were amended to --consisting-- or --consisting essentially of--, the devices of Ohashi, Martinez, and a combination of the two, could each be tied around the neck of an animal larger than the animal intended to wear the device. In this case, between not being able to completely close the cone shape and the weight of the cone, the device would hang down in the same “apron” manner as the instant invention.
Conclusion
Special attention is drawn to the previously cited disclosure to Lippincott (US 2015/0053147) as disclosing similar inventions to the present disclosed invention. Further, Kuehr et al. (US 9,374,983) and Kostelec (US 2011/0297107) are noted as illustrating arcuate, reinforced structures which not only protect, but are also present about the head of an animal.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                       

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619